Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance:
In the art of record, Herz et al. (US 2009/0178008A1) generally discloses a method for controlling a handheld computing device, comprising: establishing a first application stack corresponding to one or more applications logically associated with a first display area of a touch screen of the handheld computing device wherein the first application stack comprises a data structure providing a logical representation of the one or more applications logically associated with the first display area; establishing a second application stack corresponding to one or more applications logically associated with a second display area of the touch screen of the handheld computing device, wherein the second application stack comprises a data structure providing a logical representation of the one or more applications logically associated with the second display area; receiving a gesture input through the touch screen of the handheld computing device; moving a first application belonging to the first application stack to the second application stack in response to receiving the gesture input such that the first application is logically associated with the second display area; and reordering the displayed screen spaces of the one or more applications of the second application stack, and in view of Reter et al. (US 20110126123) further teaches the aspect of reordering the displayed screens of the one or more applications of the 
The art of record, whether taken alone or in combination, does not teach or make obvious the combinations of limitations recited, as exemplified in claim 20:
providing a relative order of displayed screen spaces of the one or more applications logically associated with the first display area  and providing a relative order of displayed screen spaces of the one or more applications logically associated with the second display area wherein the touch screen is foldable about a hinge wherein the first display area is on a first side of the hinge, and wherein the second display area is on a second side of the hinge reordering the displayed screens of the one or more applications of the second application stack such that displayed screens of the moved first application are at a top position in the second application. 

The claim limitations are quite unique in the sense that wherein the order of items are displayed simultaneous on two area of the foldable screens with specific order for both screen and the object moved from one screen to the other screen automatically becomes the first object in the display order of the second screen. 


considered:
i.  Choi Pub. No.: 2010/0090971A1. An object management method and apparatus for a device having a touchscreen is provided for handling objects displayed on the screen with diverse multi-touch gestures. An object management method for a touchscreen-enabled device according to the present invention includes the sensing and identification of picking up at least one object displayed on the touchscreen in response to a first type multi-touch input and releasing the at least one object on the another portion of the touchscreen, or a different area or a different display on the touchscreen, in response to a second type multi-touch input. The invention includes release to the touchscreen of another device that is in wireless communication with the device having the picked up object.
ii. Ewing et al., Pub. No: 2011/0296351A1: A user interface presents a plurality of items configured as a stack in a display of a device. The stack is scrollable in a direction oblique to a plane of the display for successively viewing the items in the stack. Some implementations provide multiple stacks of items laterally navigable into a viewable area of the display. 
.
The additional sited arts, whether taken alone or in combination, does not teach or make obvious the combinations of limitations recited, as exemplified in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758.  The examiner can normally be reached on 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.